Name: 1999/94/EC: Commission Decision of 25 January 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards precast normal/lightweight/autoclaved aerated concrete products (notified under document number C(1999) 118) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  technology and technical regulations;  civil law;  marketing
 Date Published: 1999-02-03

 3.2.1999 EN Official Journal of the European Communities L 29/55 COMMISSION DECISION of 25 January 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards precast normal/light-weight/autoclaved aerated concrete products (notified under document number C(1999) 118) (Text with EEA relevance) (1999/94/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as amended by Directive 93/68/EEC (2), and in particular Article 13(4) thereof, Whereas the Commission is required to select, as between the two procedures under Article 13(3) of Directive 89/106/EEC for attesting the conformity of a product, the least onerous possible procedure consistent with safety; whereas this means that it is necessary to decide whether, for a given product or family of products, the existence of a factory-production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13(4), the intervention of an approved certification body is required; Whereas Article 13(4) requires that the procedure thus determined must be indicated in the mandates and in the technical specifications; whereas, therefore, it is desirable to define the concept of products or family of products as used in the mandates and in the technical specifications; Whereas the two procedures provided for in Article 13(3) are described in detail in Annex III to Directive 89/106/EEC; whereas it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems; Whereas the procedure referred to in point (a) of Article 13(3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of section 2 of Annex III, and the procedure referred to in point (b) of Article 13(3) corresponds to the systems set out in point (i) of section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of section 2 of Annex III; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The products and families of products set out in Annex I shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsibility a factory-production control system ensuring that the product is in conformity with the relevant technical specifications. Article 2 The products set out in Annex II shall have their conformity attested by a procedure whereby, in addition to a factory-production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself. Article 3 The procedure for attesting conformity as set out in Annex III shall be indicated in mandates for guidelines for European technical approvals. Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 January 1999. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 40, 11. 2. 1989, p. 12. (2) OJ L 220, 30. 8. 1993, p. 1. ANNEX I Precast normal/lightweight/autoclaved aerated concrete products (1):  Intended for light structural (2) or non-structural use (in particular, boundary fences, junction boxes for telecommunications, small box culverts, non-loadbearing wall elements and cladding elements). (1) Excluding pipes and tanks. (2) Light structural use refers to applications that in case of failure are not supposed to cause the collapse of the works or part of them, inadmissible deformations or injury to people (to be defined by Member States). ANNEX II Precast normal/lightweight/autoclaved aerated concrete products:  Intended for structural use (in particular prestressed hollow core floor elements, posts and masts (1), foundation piles, shuttering slabs, lattice girder elements, beam/block floor units and elements, ribbed floor slabs, linear structural elements (beams and columns), load-bearing wall elements, retaining wall elements, roof elements, silos (2), stairs, bridge deck elements and large box culverts). (1) Excluding lighting columns on highways. (2) Excluding the storage of liquids. ANNEX III PRODUCT FAMILY PRECAST NORMAL/LIGHTWEIGHT/AUTOCLAVED AERATED CONCRETE PRODUCTS (1/1) 1. Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s): Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Precast normal/lightweight/autoclaved aerated concrete products for structural use  for non-structural or light structural use (1)    2 +  4 System 2 +: See Directive 89/106/EEC, Annex III(2)(ii), First possibility, including certification of the factory production control by an approved body on the basis of initial inspection of factory and of factory production control as well as of continuous surveillance assessment and approval of factory production control. System 4: See Directive 89/106/EEC, Annex III(2)(ii), Third possibility. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3. of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. (1) Light structural use refers to applications that in case of failure are not supposed to cause the collapse of the works or part of them, inadmissible deformations or injury to people (to be defined by Member States).